Citation Nr: 0804721	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  00-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a digestive disorder 
claimed as constipation.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September 1988 to August 
1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that 
in pertinent part denied an application to reopen the claim.  
In February 2006, the Board reopened the claim and remanded 
it, based on new and material evidence that had been 
submitted.  The case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

A disability diagnosed as chronic constipation arose during 
active service.  


CONCLUSION OF LAW

Chronic constipation was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and will not be 
further discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claimed (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records (SMRs) reflect that she 
was sound at entry.  Notations in the SMRs indicate that 
constipation began during active service.  The veteran 
complained of stomach pains and cramps in 1988, 1989, 1990, 
1991 and 1992.  Abdominal pain and possible irritable bowel 
syndrome were noted in November 1994.  During umbilical 
liposuction in February 1995, a peri-umbilical hernia was 
discovered and repaired.  In March 1996, the veteran 
complained of constipation; however, a March 19, 1996, report 
notes that the constipation was first noted 4 years earlier.  
The assessment was constipation.  A later March 1996 
treatment report notes another complaint of constipation.  
The assessment was constipation.  The veteran was seen in a 
gastroenterology clinic in July 1996 with a complaint of 
marked constipation. 

In July 1996, the veteran underwent a separation examination 
and completed a medical history form on which she listed 
several health concerns, but she did not report constipation.  
Since then, however, she has competently and credibly 
reported that constipation became a chronic problem.  Indeed, 
two months prior to separation from active service, in August 
1996, the veteran submitted her original VA service 
connection claim.  On her claim form, she listed constipation 
as a current disability.  

The RO denied the claim on the basis that constipation is not 
a disability under the law.  The Board remanded the case in 
February 2006 for clarification of this point.  In May 2007, 
a VA physician reviewed the medical history and offered this 
advice: "Chronic constipation is a diagnosis of a GI 
disorder.  It does not have to be related to any particular 
GI disorder.  It can be a disorder and not just a symptom."  
The physician then dissociated the veteran's constipation 
from abdominal surgery performed during active service.  

A current medical diagnosis has been offered.  The SMRs 
clearly reflect the onset of this disability during active 
service.  There appears to be no need to obtain a medical 
opinion to relate the disability to active service, as the 
veteran submitted her constipation claim two months prior to 
discharge from active service.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 486 (1991) (a veteran "is entitled to 
service connection for a disease present in service unless 
the disease was noted in an examination report at the time of 
entrance into service or clear and unmistakable evidence 
shows that the veteran's disease pre-existed service and was 
not aggravated thereby.) 

Resolving reasonable doubt in the veteran's favor, the Board 
views the evidence as supporting the veteran's claim.  
Accordingly, the Board finds that service connection for 
constipation is warranted.  


ORDER

Service connection for chronic constipation is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


